Gardner, P. J.
Aaron Bryant (whom we shall call the defendant) was convicted of cow stealing. He filed a motion for new trial on the general grounds only, which motion was overruled, and on this judgment he assigns error. We will not go into detail concerning the evidence. Suffice it to' say that the animal in question was stolen from the owner out of his pasture in Effingham County, and was found in a pasture in Screven County, Georgia. The evidence discloses that the animal was stolen in Effingham County, and was hauled by the defendant (and others) in the defendant’s truck approximately twenty miles into Screven County. The corpus delicti is undisputed. The hauling of the cow by the defendant in his truck is undisputed. The contention of the defendant on his trial was that he did not know that the cow was stolen and that he had nothing to do with the stealing. The defendant made a number of conflicting statements as to his participation in the affair. The evidence amply supports the verdict. The court did not err in denying the motion for new trial.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.